 BELL & HOWELL COMPANYBell & Howell CompanyandInternational Union ofOperating Engineers,Local 399, AFL-CIO, Peti-tioner.Case 13-RC-13022September20, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEOn January 15, 1974, the Regional Director forRegion 13 issued a Decision and Direction of Electionin the above-entitled proceeding. On February 15,1974, a secret ballot election was conducted amongthe employees in the unit.' The tally of ballots fur-nished the parties showed that of approximately eighteligible voters eight cast valid ballots, of which sevenwere for, and one against, the Petitioner.Thereafter, on February 20, 1974, the Employerfiled with the Regional Director a motion to disquali-fy the Petitioner as collective-bargaining representa-tive.On March 8, 1974, the Regional Directortransferred this matter to the Board for decision.In its motion the Employer argues,inter alia,thatthemotion for disqualification should be grantedbased on the following contentions:1.Since, according to the testimony of RichardWren, president and business representative of Peti-tioner, Petitioner exercises substantial control overthe stationary engineering trade in the Chicago area,the Employer contends that membership in the Peti-tioner is thesine qua nonfor obtaining employment inthe trade in the Chicago area. Accordingly, the Em-ployer argues that the absence of female stationaryengineers is the natural effect of Petitioner's allegeddiscriminatory policies.2.Petitioner's bylaws provide for a death benefitpayable to "beneficiaries of members." The primarybeneficiary is a member's "widow." No provision ismade for a member's "widower." The Employerclaims that the Petitioner's plan, whereby death bene-fitsare payable to the surviving spouse of a malemember, but not to the surviving spouse of a femalemember, unlawfully discriminates on the basis of sexin violation of section 703(c), Title VII of Civil RightsAct of 1964, as amended.3.Petitioner's group insurance plan which pro-vides benefits for members who are employed by em-ployerswithwhom Petitioner has agreements isalleged to be discriminatory. Maternity benefits areprovided for "dependent wives" of male employees,but no maternity benefits are provided for female'All stationary engineers and stationary firemen in department 2889 at theEmployer's facility at 7100 N.McCormick Blvd., Lincolnwood,Illinois, butexcluding all office clerical employees,plant clerical employees, guards andsupervisors as defined in the Act, and all other employees.407employees. The Employer contends that the mainte-nance of such an agreement which discriminates onthe basis of sex is in violation of section 703(c), TitleVII of the Civil Rights Act of 1964, as amended.4.The Employer contends that none of Petitioner'sofficers or business representatives is female. In addi-tion, the Employer asserts that it contacted a numberof the employers who have contracts with Petitioner,and that, of the more than 1,000 persons who aremembers of Petitioner 2 and who are covered by thesecontracts, not one is female. The Employer points thatthis complete absence of female officers, business rep-resentatives, and members establishesa prima faciecase of past discrimination.5.Combining all of the above-mentionedallega-tions, the Employer argues that the natural effect hasbeen to discourage females from attempting to enterthe stationary engineering trade in the Chicago area.Therefore, on the basis ofN. L. R. B. v. Mansion HouseCenterManagement Corp.,473 F.2d 471 (C.A. 8,1973), the Employer argues that Petitioner should bedisqualified as the collective-bargaining representa-tive of the employees in the appropriate unit.On February 21, 1974, the Employer forwarded aletter to the Regional Director for Region 13 in fur-ther support of its motion to disqualify the Petitioner.In this letter, the Employer directed the RegionalDirector's attention to the "Geographical Profile ofEmployment and Unemployment, 1972" publishedby the Bureau of Labor Statistics. This report, theEmployer submits, shows that in the Chicago Stan-dard Metropolitan Statistical Area (SMSA) the civil-ian labor force numbers 3,099,000. Of that total, thereport states that 1,069,000 are women 20 years orover. The Employer concludes. from these statisticsthat 34 percent of the civilian labor force in the Chica-go SMSA are women. However, the Employer con-tends that there are 0 percent women amongPetitioner'smembers who are stationary engineers.Thus, the Employer requested a hearing to presentevidence tending to show that Petitioner unlawfullydiscriminates against females.On May 8, 1974, the Petitioner filed an oppositionto the motion to disqualify. The Petitioner argued,inter alia,that it does not have a contractually estab-lished exclusive hiring hall and exercises no controlover the composition of the work force it representsor seeks to represent. The Petitioner claims to "takethe work force it represents as it finds it." Moreover,the Petitioner argues that on the basis ofWashingtonSheraton Corporation, t/a Sheraton Park Hotel & Mo-tor Inn,199 NLRB 728 (1972), the Board should rejectan attempt to disqualify a union, where there is noevidence that there are any female employees in the2 The Employerstates that Petitioner has 4,300 members. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit sought. For underWashington Sheraton,the Peti-tioner argues, the test to establish unlawful discrimi-natory practices is relevant with respect to only theemployees in the unit sought. Since there is no evi-dence of female employees in the unit sought, thePetitioner contends that the question of discrimina-tion is not relevant.On May 14, 1974, the Employer filed a reply toPetitioner's opposition to the motion to disqualify andon May 16, 1974, the Employer requested oral argu-ment before the Board.The Petitioner, on June 13, 1974, in a letter to theBoard, requested that, in light ofBekinsMoving &Storage Co. of Florida, Inc.,211 NLRB No. 7 (1974),the case be returned to the Region with instructionsthat a certification be issued.Thereafter, on June 19, 1974, the Employer filed amotion for leave to file an additional brief in light oftheBekins, supra,decision.On June 21, 1974, thePetitioner filed an opposition to the Employer's mo-tion for leave to file an additional brief.The Board has considered the entire record in thiscase with respect to the issues raised by the motionsand briefs and finds as follows:The Employer's motion to disqualify the Petitioneras the collective-bargaining representative; its requestfor oral argument; and its motion for leave to file anadditional brief are hereby denied.We believe that disqualification of the Petitionerbecause it allegedly discriminates on the basis of sexis neither required by the Constitution nor permittedby the Act. As we stated in our dissent inBekinsMoving & Storage Co. of Florida, Inc., supra,we would"leave such questions as they mayraise,with respectto the Petitioner's willingness or capacity to representall employees in the bargaining unit, to be resolved inother proceedings under the Act."CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union of Op-erating Engineers,Local 399,AFL-CIO,and that,pursuant to Section 9(a) of the National labor Rela-tions Act, as amended,the said labor organization isthe exclusive representative of all the employees in theunit found appropriate herein for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment,or other conditions of employ-ment.MEMBER KENNEDY, concurring:I agree with Member Fanning and Member Penelloto the extent that I would deny the Employer's motionto disqualify the Petitioner since that motion is basedon alleged sex discrimination by the Petitioner. I donot believe that the Board should entertain an allega-tion that a labor organization discriminates on thebasis of sex in a precertification representation pro-ceeding.Accordingly, I concur with Members Fanning andPenello in issuing a certification to the Petitioner inthese circumstances. InBekins,Istated that "theBoard must entertain allegations that a labor organi-zation excludes persons from membership on the ba-sis of race, alienage, or national origin." Each of theseclassifications has been determined by the SupremeCourt to be inherently suspect,3 thus requiring strictjudicial scrutiny. InKahn v. Shevin, Attorney Generalof Florida, et al.,416 U.S. 351 (1974), and more recent-ly inGeduldig v. Aiello,417 U.S. 484 (June 17, 1974),themajority of the Supreme Court refused to findlegislative classifications based on sex inherently sus-pect.In my view, the Board must satisfy its constitutionalresponsibilities in a manner which will least interferewith the procedures by which employees select a bar-gaining representative. Therefore, the Board shouldmove into this developing area of the law one step ata time.InBekins,Chairman Miller and Member Jenkinsstated that "after much deliberation, we have con-cluded that we are not yet sufficiently experienced inthis newly developing area of the law to enable us tocodify, at this time, our approach to such issues, eitherprocedurally or substantively." By the same token, weare not sufficiently experienced at this time to effec-tively address ourselves to the entire spectrum of thediscrimination area by adjudicatory means.Accordingly, it is my belief that the most judiciousand reasonable method of approach is to address our-selves, at this juncture, to the most serious forms ofunlawful discrimination. Thus, in precertification rep-resentation proceedings, the Board should only viewallegations of discrimination which involve classifica-tions determined by the Supreme Court to be inher-ently suspect, that is, race, alienage, or national origin.Itmust be emphasized that I do not approve or con-done any form of unlawful discrimination. However,Iagree with Judge Wisdom of the Fifth Circuit that"an Agency need not strike at all evils at the sametime. . . reform may take one step at a time address-ing itself to the phase of the problem which seemsmost acute."Ray Baillie Trash Hauling, Inc., et at. v.Kleppe,477 F.2d 696, 704 (C.A. 5, 1973.43 SeeLoving v. Virginia388 U.S. 1, 11 (1967);McLaughlin v. Florida,379U.S. 184, 191-192 (1964);Graham,Commissioner, Departmentof Public Wel-fare ofArizona v.Richardson,403 U.S. 365, 372 (1971);Oyama v. California,332 U.S. 633, 644-646 (1948).4 See alsoWilliamsonv.Lee Optical Co.,348 U.S. 483,489 (1955). BELL & HOWELLCOMPANYAccordingly, I would not view an allegation of un-lawful sex discrimination in a precertification repre-sentation proceeding.Nevertheless, this does notforeclose a party from raising this question after certi-fication has issued. For I would then view the activityas a possible breach of the statutory duty of fair repre-sentation. SeeIndependent Metal Workers Union, Lo-cal No. 1 (Hughes Tool Company),147 NLRB 1573(1964).Even if I am in error with respect to the obligationof this Agency to consider discrimination on the basisof sex as an impediment to certification of a labororganization, I do not believe that the allegations inthe Employer's motion raiseissueswhich warrant de-lay in certifying Petitioner. There is no allegation thatPetitioner's constitution or bylaws deny membershipto females. In my view, bylaw provisions which pro-vide death benefits to widows and maternity benefitsfor dependent wives impose no constitutional impedi-ment to certification.The Employer alleges in its motion that Petitionerexercises control over stationary engineers in the Chi-cago area and the absence of females in its member-ship suggests that Petitioner is engaged in a pattern orpractice of sex discrimination. In the absence of aSupreme Court directive, I am unwilling to litigate thelawfulness of an alleged discriminatory hiring hall ina representation proceeding. Nor am I willing to con-vert our representation cases to a title VII lawsuit onthe basis of allegations that Petitioner has no femalebusiness agents or officers and that there is a statisti-cal imbalance with respect to the number of womenwho are members of Petitioner.Accordingly, the Employer's motions should be de-nied and Petitioner certified.CHAIRMAN MILLER and MEMBERJENKINS,dissenting:Unlike our colleagues, we would find that the Em-ployer has raised substantial questions of fact and lawwith respect to whether the Petitioner engages in dis-crimination on the basis of sex. Therefore, we wouldorder a hearing to develop all of the relevant factsconcerning the Employer's allegations and to affordthe Petitioner an opportunity to present a defense tosuch contentions.InBekins,we stated that if it is shown that a union409fails to fairly represent employees, "we must, in orderthat our own actions conform to the Constitution,take the drastic step of declining to certify the labororganization." Before this action is contemplated wemust have the relevant facts and the parties' conten-tions before us. Accordingly, a hearing to ascertainthis information is an absolute necessity.Here, the Employer has profferedprima facieevi-dence which challenges the Petitioner's ability to fair-ly represent employees. The Employer contends,interalia,that the Petitioner exercises substantial controlover the stationary engineering trade in the Chicagoarea. In fact, the Employer argues that membership inPetitioner is the"sinequa nonfor obtaining employ-ment" in this field. The Employer contends that thePetitioner has no female officers or business represen-tatives. It also alleges that on the basis of its ownsurvey the Petitioner has no female members. More-over, the Employer points to the Petitioner's bylawsand its group health plan as having the natural effectof discouraging females from attempting to enter thestationary engineering trade in Chicago.In our view, the serious contentions made by theEmployer compel that a hearing be held on theseissues and that a determination be made on the meritsbefore a certification is issued. Member Kennedy as-serts that the Board should not consider allegations ofsex discrimination in a precertification representationproceeding.We disagree. InBekins,we clearly de-fined our position with respect to the constitutionalorigin of the duty of fair representation.Since we believe that a labor organization whichdiscourages females from membership would violateits duty to fairly represent all employees, we feel thatthe Board must consider such allegations in a precerti-fication representation proceeding. In our opinion,the majorityis inerror in refusing to consider suchallegations and in failing to order a hearing to obtainthe relevant facts. To issue a Board certification to thePetitioner, notwithstandingprima facieevidence thatthe Petitioner discriminates on the basis of sex, servesonly to erode the well-established principle that a col-lective-bargaining agent must represent all employeesfairly.Therefore, for the above-stated reasons, we wouldorder a hearing to determine whether the Petitionerdiscriminates on the basis of sex.